UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ANHUI KONKA GREEN LIGHTING CO., LTD.,

                                        Plaintiff,                        18 Civ. 12255 (PAE)
                        -v-
                                                                                 ORDER
 GREEN LOGIC LED ELECTRICAL SUPPLY, INC.,
 GEORGE GEFFEN, and DOES 1-100,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has received defendants’ renewed motion for sanctions. Dkts. 72–73. The

Court did not misunderstand the relationship of the motion for sanctions to the parties’ discovery

disputes. As ordered in the December 20, 2019 Order, defendants may not refile its motion for

sanctions until after the discovery disputes have been resolved, i.e., after the parties have met and

conferred by the January 8, 2020 deadline and have submitted a joint letter to the Court by the

January 10, 2020 deadline. Dkt. 71. As those deadlines have not yet passed, defendants’

renewed motion for sanctions is again denied without prejudice. Counsel is again reminded that

the Court grants motions for sanctions only in rare circumstances.


       SO ORDERED.


                                                               
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: January 2, 2020
       New York, New York
